Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.
IN THE CLAIM:
Claim 6, line 1, the phrase “claim 5” has been corrected to - -claim 1- -.
 Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s arguments, see the amendments/remarks, filed on February 28, 2022, with respect to the claim rejections under 35 U.S.C. as being unpatentable over U.S. Pub. 2006/0122440 (hereinafter "Mukhopadhyay") in view of U.S. Pat. No. 4,410,505 (hereinafter "O'Keefe") have been fully considered and are persuasive.  The aforesaid claim rejection has been withdrawn.  
The following is an examiner’s statement of reasons for allowance:
The substitution of hydrogen and iodine for hydrogen iodide in a reaction with a trifluoroacetyl halide would not have been obvious in view of O’Keefe because O’Keefe discloses a liquid process for decomposing hydrogen iodide to hydrogen and iodine.  Further, the process of O’Keefe requires use of a water-soluble catalyst.  There is nothing in either reference to suggest and advantage in doing so, much less that hydrogen and iodine would be a successful substitute for hydrogen iodide. Hydrogen iodide is a very different compound than hydrogen or iodine.

The terminal disclaimer filed on February 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,988,425 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JAFAR F PARSA/Primary Examiner, Art Unit 1622